Citation Nr: 1339254	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-39 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in Seattle, Washington.  The case is under the jurisdiction of the RO in Phoenix, Arizona.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) of the Board at a Travel Board hearing held at the Phoenix RO.  The hearing transcript is associated with the claims folder. 

Additional evidence was received from the Veteran in November 2010.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The Board notes that the record before the Board includes a paper claims file, and an electronic Virtual VA folder.

The issue of entitlement to service connection for a psychiatric disorder (to include anxiety and panic disorder), claimed as secondary to service-connected right ear hearing loss and tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2010 Board hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right ear hearing loss is more disabling than currently evaluated.  In November 2010, he testified that his hearing loss significantly affected his ability to perform his job, drive, and to hear oncoming traffic while crossing the street.  

The Board notes that in August 2013, additional VA medical records were added to the Veteran's electronic Virtual VA folder after the most recent supplemental statement of the case dated in October 2010.  Some of this evidence (particularly an August 2013 VA audiological examination report) is pertinent to the appeal issue of entitlement to an increased rating for right ear hearing loss.  This evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of  the case.  Such must be done prior to appellate review, and a remand is required.  See 38 C.F.R. §§ 19.31, 19.37 (2012). 

Moreover, the August 2013 VA examination report reflects that the Veteran saw an ear, nose, and throat (ENT) specialist at "William Beaumont" in May 2013.  Records of this treatment must be obtained, along with any relevant ongoing VA or private medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also notes that the Veteran has submitted pertinent private medical records dated in 2010 from Dr. S. and Arizona Ear Center, including a report of a November 2010 private audiological examination at that facility which reflects right ear hearing loss. 

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

The November 2010 private examination report and the November 2010 letters from Dr. S. do not reflect whether the speech recognition test conducted in that audiological examination was the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a).  This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the U. S. Court of Appeals for Veterans Claims (Court) determined that the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation. 

As a result, the Board finds that clarification from Arizona Ear Center, the private facility where the November 2010 audiological testing was performed, is necessary to determine whether the Maryland CNC test was used during that examination. See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

On remand, the Veteran and his representative should be notified that if the Veteran wants VA to use the data from this November 2010 private report (or more current data from private providers) in evaluating his right ear hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the pure tone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for hearing loss since July 2010.  After obtaining any necessary authorization, obtain all identified records that are not duplicates of those already in the claims file.

In particular, attempt to obtain a May 2013 report of an ENT specialist at William Beaumont.  

2.  Contact Dr. S. and the Arizona Ear Center, which performed the November 2010 audiological testing, and request that he indicate whether the speech discrimination tests performed during that November 2010 hearing evaluation were done using the Maryland CNC.  Also ask that he provide the pure tone threshold findings in numerical (not just graphical) form to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

3.  If an increased rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case, with consideration of all additional evidence considered since the October 2010 supplemental statement of the case, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



